Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20180081399), in view of Kim (US 20190223289).
Regarding claim 1, Jeong discloses a method of manufacturing a display module, comprising: 
providing a display panel (display panel in Fig. 3 and Fig. 4) comprising: a first area (AA) in which a plurality of pixels (pixels in the display; paragraph 54) is arranged, a second area (ABF) adjacent to the first area and at which the display panel is bendable, and a third area (BF) spaced apart from the first area with the second area therebetween; 
providing a circuit board (FPCB) electrically connected to the display panel at the third area; 
bending the second area of the display panel by the first force which is provided to the third area of the display panel (bending the display at the second area ABF, Fig. 3).
Kwon does not explicitly disclose providing a first force to the third area of the display panel.
Kim suggests applying a force on a substrate (Fig. 8A and 8B).
It would have been obvious to one having skill in the art at the effective filing date of the invention to change the shape of the substrate as needed in order to facilitate the bonding with other components.

Regarding claim 2, Kwon, in view of Kim, discloses the claimed invention as set forth in claim 1.  Kwon further discloses the providing the display panel comprises providing a driving element (IC) in the third area, the driving element spaced apart from the circuit board (FPCB).

Regarding claim 4, Kwon, in view of Kim, discloses the claimed invention as set forth in claim 1.  Kwon further discloses the circuit board comprises a driving element (one or more drivers including IC and FPCB; paragraph 50).

Regarding claim 11, Kwon, in view of Kim, discloses the claimed invention as set forth in claim 1.
Kwon does not explicitly disclose providing a second force to the circuit board, the second force being different from the first force; and providing support to the circuit board by the second force which is provided thereto.
Kwon suggests bending the display substrate with a force to make a shape as in Fig. 2 and further force to bend the display substrate to Fig. 4A.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use different level of force to bend the shape of the substrate to an intended shape in order to fit the substrate in the limited space of the housing of the electronic device.

Regarding claim 12, Kwon, in view of Kim, discloses the claimed invention as set forth in claim 11.  Kwon further suggests the providing the support to the circuit board by the second force which is provided thereto, and the bending of the second area by the first force which is provided to the third area, are simultaneously performed (various forces may be applied to the circuit substrate to bend the substrate into an intended shape as discussed in claim 11).

Regarding claim 13, Kwon, in view of Kim, discloses the claimed invention as set forth in claim 12.  Kwon further suggests the second force by which the support to the circuit board is provided, is smaller than the first force by which the bending of the second area is provided (it is obvious to one having ordinary skill in the art that the forces used on certain area of the substrate to bend the substrate into an intended shape are different from each other).

Claim(s) 14, 15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20180090698), in view of Kim (US 20190223289).
Regarding claim 14, Jeong discloses a display module comprising: 
a display panel (display panel in Fig. 1) which is deformable, comprising: 
a first area (1A) in which a plurality of pixels (pixels in the display; paragraph 84) is arranged, a second area (BA1) at which the display panel is bendable, and a third area (2A); and 
a circuit board (circuit board attached to PAD; paragraph 102) electrically connected to the display panel at the third area, 
Jeong does not explicitly disclose in the third area: the display panel further comprises a plurality of protrusions respectively defined by deformed portions of the display panel.
Jeong suggests a plurality of uneven portion GV formed on the substrate of the display panel (Fig. 20).
Kim teaches applying a force to the circuit substrate to form protrusion (Fig. 8B).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use form protrusion in a certain area on the substrate as needed in order to facility a bending a substrate or bonding a substrate to other structure.

Regarding claim 15, Jeong, in view of Kim, discloses the claimed invention as set forth in claim 14.
Jeong does not explicitly disclose the display panel further comprises in the third area, a driving element spaced apart from the circuit board.
Kim teaches a display circuit (GDC) on the display panel (210, Fig. 1C).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a driving element on the display panel in order to control the pixel of the display.

Regarding claim 17, Jeong, in view of Kim, discloses the claimed invention as set forth in claim 14.
Jeong does not explicitly disclose the circuit board comprises a driving element.
Kim teaches the circuit board (310) comprises a driving element (320, Fig. 1C).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a driving element on the circuit board in order to control the pixel of the display.

Regarding claim 19, Jeong, in view of Kim, discloses the claimed invention as set forth in claim 14.  Jeong further discloses the display panel which is bent disposes the first area facing the circuit board along a thickness direction of the display panel (Fig. 1).

Regarding claim 20, Jeong, in view of Kim, discloses the claimed invention as set forth in claim 14. The display module of claim 14, wherein in a view along a thickness direction, each of the plurality of protrusions has a circular shape (Fig. 23 and 24B).

Allowable Subject Matter
Claims 3, 5 – 10, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the third area of the display panel comprises a peripheral area adjacent to the driving element and the circuit board, and the providing the first force to the third area comprises: providing a plurality of vacuum members respectively corresponding to a plurality of locations in the peripheral area; and the plurality of vacuum members respectively providing a vacuum force as the first force, to the display panel, at the plurality of locations in the peripheral area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the third area of the display panel comprises a peripheral area adjacent to the circuit board which has the driving element, and the providing the first force to the third area comprises: providing a plurality of vacuum members respectively corresponding to a plurality of locations in the peripheral area; and the plurality of vacuum members respectively providing a vacuum force as the first force, to the display panel, at the plurality of locations in the peripheral area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the providing the first force to the third area comprises: providing a plurality of vacuum members corresponding to a plurality of locations in the third area, the plurality of vacuum members spaced apart from each other and from the circuit board; and the plurality of vacuum members respectively providing a vacuum force as the first force, to the display panel, at the plurality of locations in the third area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14 and 15, a combination of limitations that the bending the second area of the display panel by the first force which is provided to the third area of the display panel, comprises moving the plurality of vacuum members together with the display panel to define a predetermined curvature of the second area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14 and 17, a combination of limitations that the third area of the display panel comprises: a peripheral area adjacent to the circuit board which has the driving element, and the plurality of protrusions in the peripheral area. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee (US 20200004077) discloses a display having three area and circular protrusion (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848